DETAILED ACTION
	The receipt is acknowledged of applicant’s election filed 11/30/2020, and IDS filed 11/15/2019.

	Claims 25-44 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I claims 25-42 in the reply filed on 11/30/2020 is acknowledged.

Applicant's election with traverse of species of controlling or retarding release of active agent, surgical administration, anti-inflammatory agent, lyophilized solid form and spatially separated, claims 25, 27, 37, 40 and 41, in the reply filed on 11/30/2020 is acknowledged.  The traversal is on the ground(s) that the species across the subject claims are all slight variations to the preferred methods described in the present claims. Applicant argue that there would not be an examination and search burden because the species relate to a single general inventive concept under 13.1, as the species of hydrogel, medical product and methods for controlling, especially decelerating or retarding, release of active ingredient and/or for producing a formulation in hydrogel . 
This is not found persuasive because the search system and the focus of the invention are completely different, requiring an undue burden on the patent examiner. While searches may seem to be overlapping, however extensive to search for all the species. The prior art that anticipate one species may not anticipate or obviate the other. Rarely do applicants present claims to species where the distinctness of the species are readily clear such as a chemical compound and a gene sequence. It is the responsibility of the examiner to enforce 35 USC 101, which allows the applicant to obtain a patent for a single invention. The requirement is still deemed proper and is therefore made FINAL.

Claims 43 and 44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2020.

Claims 26, 38, 39, and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement 11/30/2020.

Applicants are reminded by the rejoinder practice as set forth in paragraph 12 of the Restriction/Election requirement mailed 09/30/2020. 

It is established that the examination of species will be extended to the extent necessary to determine patentability of the Markush-type claim, MPEP 803.02[R-5].

Claims 25, 27-37, 40 and 41 are subject of this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 27-37, 40 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 25 is confusing because it is not clear if the method claimed by claim 25 is a method of use for “controlling the drug release” or “coating a device”, or if it is method of producing a “hydrogel”?

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 25 recites the broad recitation “controlling”, and the claim also recites “decelerating or retarding” following the term “especially” which is the narrower statement of the range/limitation. Claim 25 further recites the broad recitation “medical device”, and the claim also recites “implant” following the term “especially” which is the narrower statement of the range/limitation. Claim 27 recites the broad recitation “surgical injection”, and the claim also recites “injection into a joint” which is the narrower statement of the range/limitation following the term “especially”, and even more narrow limitation “knee joint” following the term “preferably”.  Claim 27 recites the broad recitation “tissue cavity”, and the claim also recites “tissue cavity resulting from tumor removal”, which is the narrower statement of the range/limitation following the term “especially”. Claim 29 recites the broad recitation “2 group to 60 groups”, and the claim also recites “3 groups to 45 groups” which is the narrower statement of the range/limitation following the term “especially”, and even more narrow limitation “5 groups to 35 groups” following the term “preferably”.  Claim 30 recites the broad recitation “albumin”, and the claim also recites “serum albumin”, which is the narrower statement of the range/limitation following the term “especially”, and even more narrow limitation “human serum albumin” following the term “preferably”. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely 

Claims 25 and 34 are in improper Markush format. Proper Markush format to be followed in the claim should have the expression “selected from the group consisting of”, and only the last two members of the Markush group are separated by the connector operator “and” OR “or”.

Claim limitation “adapted for” as claimed by claim 27 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is not clear if the method is useful for surgical administration or actually used for surgical administration.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or 
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Regarding claim 34, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 41 is confusing because the claim depends on claim 25 that recites “combination of first component and second component”, while claim 34 recites separate first component and the second component. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25, 27, 28, 30, 32-34, 36, 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mollenhauer et al. (US 2012/0258147, IDS filed 11/15/2019).
Claim 25 is directed to a method for controlling, especially decelerating or retarding, release of active ingredient and/or for producing a formulation in hydrogel form and/or for coating a medical product, especially an implant, wherein a cell-free combination is used, wherein the cell-free combination comprises a first component and a second component, the first component comprising crosslinkable albumin and the second component comprising a crosslinking agent for the albumin.


Mollenhauer discloses method for administering polymerized hydrogel material which has been obtained by polymerizing serum albumin and crosslinking agent for the serum albumin (abstract; example in ¶¶ 0017, 0058-0064; claims 1-14). The method comprising the step of administering the polymerizable composition or the polymerized hydrogel-material which allow replacement of tissues by means of an implant while simultaneously inhibiting the adhesion and proliferation of endothelial cells thereon while simultaneously replacing the defective or diseased tissue by resorption of the material. The hydrogel is injected at the site where it is desired to replace and/or 
All the limitations of the method claimed by claim 25 are disclosed by the reference. The reference discloses method of producing hydrogel and method of coating medical device. In this rejection, examination of species has been extended to the extent necessary to determine patentability of the Markush-type claim. Applicants elected species is retardation of the release of the active agent, however this reference teaches other species, e.g. coating medical devices, and production of hydrogel.
Regarding claim 27 that the hydrogel is used for surgical administration or surgical injection, especially into a joint, preferably knee joint, or into a tissue cavity, especially into a tissue cavity resulting from tumor removal, the reference disclosed injection of the hydrogel during surgical intervention to fill tissue defects.
Regarding functionalized albumin as claimed by claim 28, it is disclosed by the 
Regarding maleimide-functionalized human serum albumin as claimed by claim 30, the reference disclosed maleimide-functionalized human serum albumin.
Regarding crosslinking agent comprises thiol and/or thiolate groups as claimed by claim 32, it is disclosed by the reference.
Regarding the crosslinking agent has degree of functionalization of at least two groups as claimed by claim 33, the reference discloses bis-thio polyethylene glycol that has two functional SH group at both ends.
Regarding thiol and/or thiolate functionalized cross linking agents claimed by claim 34, they are disclosed by the reference.
Regarding active ingredients claimed by claims 36 and 37, the reference disclosed the elected species anti-inflammatory agent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25, 27-37 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mollenhauer et al. (US 2012/0258147, IDS filed 11/15/2019) and Hnojewyj et al. (US 2008/0175817, currently cited on PTO 892).

Applicant Claims 
Claim 25 is directed to a method for controlling, especially decelerating or retarding, release of active ingredient and/or for producing a formulation in hydrogel form and/or for coating a medical product, especially an implant, wherein a cell-free combination is used, wherein the cell-free combination comprises a first component and a second component, the first component comprising crosslinkable albumin and the second component comprising a crosslinking agent for the albumin.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Mollenhauer teaches method for administering polymerized hydrogel material which has been obtained by polymerizing serum albumin and crosslinking agent for the serum albumin (abstract; example in ¶¶ 0017, 0058-0064; claims 1-14). The method comprising the step of administering the polymerizable composition or the polymerized hydrogel-material which allow replacement of tissues by means of an implant while simultaneously inhibiting the adhesion and proliferation of endothelial cells thereon while simultaneously replacing the defective or diseased tissue by resorption of the material. The hydrogel is injected at the site where it is desired to replace and/or support a tissue, and only then polymerizes fully at this site, which implies the albumin and the polymerizing material are not stored together. On the other hand, the composition may also be polymerized fully before being introduced into a patient's body and then be implanted by means of a surgical intervention (¶¶ 0018- 0020, 0027). The hydrogel can be coated on an implant (¶ 0016). Serum albumin is capable for binding to pharmaceuticals, e.g. anti-inflammatory agents (¶¶ 0022-0023, 0037; claim 5). Preferred serum protein is human serum protein (¶ 0026). Preferred serum albumin is functionalized by groups which are selected from among maleimide, vinyl sulfonic, acrylate, alkyl halide, azirine, pyridyl, thionitrobenzene acid groups or arylating groups 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Mollenhauer teaches production of hydrogel composition and coating of implant by the composition comprising serum albumin and crosslinking agent as claimed by claim 25, and teaches use of the hydrogel composition for delivering active agents, the reference however does not explicitly teach the elected method for using the composition for controlling, e.g. retarding or decelerating the release of active agent as claimed by claim 25.
  	Hnojewyj teaches a biocompatible hydrogel genus material composition upon which a diverse family of biocompatible material composition species can be created. The species are remarkably well adapted to specific therapeutic indications, although the therapeutic indications themselves differ significantly. The genus biocompatible hydrogel material comprises a mixture of a 25% or below of protein component and a 5-35% polymer component (abstract; ¶¶ 0015, 037, 0059-0066, 0171). The amount of protein can be decreased to change property of the product, e.g. obtain elasticity (0169). The protein is human serum albumin and the polymer is a biocompatible polymer that is electrophilically derivatized with a functionality of at least three groups (¶¶ 0052-0057). Upon mixing, the protein solution and the polymer solution cross-link to 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to produce a hydrogel comprising crosslinkable serum albumin and crosslinking agent and active agent as taught by 
All the limitations of the method claimed by claim 25 are taught by the combination of the cited references. The elected method of controlling or retarding drug release is taught by Hnojewyj. Other non-elected method species of claim 25 are taught by Mollenhauer that teaches method of producing hydrogel and method of coating medical device. 
Regarding claim 27 that the hydrogel is used for surgical administration or surgical injection, especially into a joint, preferably knee joint, or into a tissue cavity, especially into a tissue cavity resulting from tumor removal, both cited references teach injection of the mixture to the tissue site to fill a void or defect in the tissue.
Regarding functionalized albumin as claimed by claim 28, it is taught by both cited references.
Regarding degree of functionalization of the albumin of 2-60 groups as claimed by claim 29, Hnojewyj teaches 3 or 4 functional group depending on the desired degradation time and property of the mixture.

Regarding the amount of crosslinkable albumin of 0.1 wt% to 11 wt% as claimed by claim 31, Hnojewyj teaches less than 25%, and suggests to decrease the amount of protein based on property of the mixture, e.g. less amount to get elasticity. The amount taught by the reference overlaps with the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding crosslinking agent comprises thiol and/or thiolate groups as claimed by claim 32, it is taught by the Mollenhauer.
Regarding the crosslinking agent has degree of functionalization of at least two groups as claimed by claim 33, Mollenhauer teaches bis-thio polyethylene glycol that has two functional SH group at both ends.
Regarding thiol and/or thiolate functionalized cross linking agents claimed by claim 34, they are taught by Mollenhauer.
Regarding the amount of the crosslinking agent of 0.1 wt% to 30 wt% as claimed by claim 35, Hnojewyj teaches 5-35% that overlaps with the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. 
Regarding active ingredients claimed by claims 36 and 37, Mollenhauer teaches the elected species anti-inflammatory agent.
Regarding spatial separation of the two components of the composition as claimed by claim 42, Hnojewyj teaches two syringes comprising the two components 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mollenhauer alone as applied to claims 25, 27, 28, 30, 32-34, 36, 37 or over the combination of Mollenhauer and Hnojewyj as applied to claims 25, 27-37 and 42 above, and further in view of the article by Gao et al. “Thiolated human serum albumin cross-linked dextran hydrogels as macroscale delivery system”, currently provided.

Applicant Claims 
Claim 41 recite lyophilized solid composition.   

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Mollenhauer alone, and the teachings of Mollenhauer combined with Hnojewyj are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	The references however do not teach lyophilization of the composition as claimed by claim 41. Note that lyophilization is directed to process of making the composition used to practice the claimed method, and this limitation does not impart patentability to the current claims. However for completeness of the record, Gao reference is cited. 
Gao teaches hydrogel comprising a first component and a second component. The first component containing a crosslinkable albumin and the second containing a functionalized dextran. The crosslinkable albumin is maleimide-functionalized. A hydrogel is produced in-situ which is used in sustained drug delivery, and for wide range of biomedical application. The composition is lyophilized. The mechanical properties of the hydrogel is dependent upon the relationship between the thiolation level and the protein concentration (see the entire document, and in particular the Abstract; pages 4870, 4871-4873). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to produce a hydrogel comprising crosslinkable serum albumin and crosslinking agent and active agent as taught by Mollenhauer or as taught by Mollenhauer combined with Hnojewyj, and lyophilized the 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 






/ISIS A GHALI/           Primary Examiner, Art Unit 1611                                                                                                                                                                                             /I.G./